 

FILED

January 24, 2020
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

EASTERN DISTRICT OF
CALIFOR!

EASTERN DISTRICT OF CALIFORNIA

DEPUTY

 

 

 

UNITED STATES OF AMERICA,
Case No. 2:19-po-00200-KJN
Plaintiff,

V.

FAITH L. STROHM,
Defendant.

)

)

)

y.

) ORDER FOR RELEASE OF.
) PERSON IN CUSTODY

)
)

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release, FAITH L. STROHM, Case No.
2:19-po-00200-KJN from custody subject to the conditions contained in the attached “Notice to
Defendant Being Released” and for the following reasons:

_X_ Release on Personal Recognizance

_._._ Bail Posted in the Sum of: $

Co-Signed Unsecured Secured Appearance Bond

___ Secured Appearance Bond
(Other) Conditions as stated on the record.
_._—s- (Other)
This release order is not effective until the date defendant has signed and understands the attached

“Notice to Defendant Being Released”.

Issued at Sacramento, CA_ on _1/24/2020 at 3:10 p.m.

 

Edmund F.Brennan |
United States Magistrate Judge

 

By
